A petition on the part of I. Sloan and wife, Mamie Sloan, as heirs at law of Willie Mae Sloan, deceased, was filed with the Industrial Commission against Philip Cohen, the employer of the late Willie Mae Sloan. The petition was filed under Chapter 17481, Act of 1935, Laws of Florida, alleging that Willie Mae Sloan died intestate in Alachua County, Florida, on November 24, 1936, and that at the time of her said death she was performing duties within the scope of her employment and was receiving the sum of $9.00 per week from Philip Cohen when she met her death.
The Florida Industrial Commission took evidence on the issues submitted, and, after considering the evidence and argument of counsel for the respective parties, the Industrial Commission entered an order to the effect that Willie Mae Sloan died as a result of an injury sustained in the course of her employment and awarded to the petitioners, as father and mother, the sum of $4.00 per week for a period of 350 weeks and a sum for funeral expenses, medical bills and attorney's fees.
The employer, Philip Cohen, being dissatisfied with the award, appealed, and caused the case to be reviewed before Honorable H.L. Sebring, Circuit Judge, and the Court, after reviewing the evidence and exhibits, heard the respective parties by counsel, and then made and entered an order affirming the award entered by the Industrial Commission. From the order entered by the Circuit Court of Gilchrist County a writ of error was sued out and the order of affirmance appealed from assigned as error in this Court.
We have read the testimony adduced by the parties appearing *Page 337 
in the transcript of the record, the briefs submitted by counsel for the respective parties, and have examined the authorities cited, and, after hearing argument at the bar of this Court, we are of the opinion that the late Willie Mae Sloan died on the 24th day of November, 1936, and that her said death was a result of an injury sustained in the course of her employment on the part of Philip Cohen, and that the record is free from error. The judgment appealed from is here by affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
THOMAS, J., concurs in opinion and judgment.
Justices TERRELL and BUFORD not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.